— Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 24, 2001 (People v Flowers, 289 AD2d 504 [2001], Iv denied 97 NY2d 754 [2003]), affirming a judgment of the Supreme Court, Queens County, rendered February 8, 1999.
*529Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Ritter, J.P., Smith, Goldstein and Schmidt, JJ., concur.